DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are examined in the office action.

Claim Objections
Claims 1, 3-5, 10 and 12-14 are objected to because of the following informalities:
Claims 1, 3-4, 10 and 12-13 do NOT end with a period. It is suggested that the formulas and their definitions are recited on the same line in claims 1, 3-4, 10 and 12-13.
The contents in parenthesis in the instant claims 1, 3-5, 10 and 12-14 should not be in parenthesis as they recite required limitations such as compositional requirements and units of the constituent elements. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Specifically, instant claims, namely claims 1 and 10 require a non-oriented electrical steel sheet comprising “at least one of 2.0 to 3.5% of Si, 0.3 to 3.5% of Al, 0.2 to 4.5% of Mn, 0.0030 to 0.2% of Sn, 0.0030 to 0.15% of Sb, 0.0040 to 0.18% of P, 0.0005 to 0.02% of Zn, and 0.0005 to 0.01% of Y” and further recites Formula 1: 0.05≤([Sn]+[Sb])/[P]≤25. This means that the instant claims require only “at least one of” a list of elements as recited above which means that the “at least one of” is satisfied, for example the inclusion of Al in the range prescribed. 
However, instant specification {Table 1} teaches that all of the examples, both inventive and comparative, have Si, Al, Mn, Zn, Y, Sn, Sb and P exceeding zero. Further, the instant specification {page 12:22 – page 14:10 – see below} teaches that elements N, C, S, Ti, Nb, V, Mo, Mg and Cu are to be controlled with in a particular range as they result in detrimental effects to the steel if they exceed the specific ranges.
Equal to or Less than 0.0040 wt % of N
The nitrogen (N) forms fine and long AlN precipitates in a base material, and it also combines with other impurities to form a fine nitride, suppress growth of crystal grains, and deteriorate the iron loss, so it needs to be limited to be equal to or less than 0.0040 wt %, in detail, equal to or less than 0.0030 wt %.
Equal to or Less than 0.0040 wt % of C
The carbon (C) causes magnetic aging, and combines with other impurity elements to produce a carbide and deteriorates a magnetic characteristic, so it need be limited to be equal to or less than 0.0040 wt %, and in detail, equal to or less than 0.0030 wt %.
Equal to or Less than 0.0040 wt % of S
The sulfur (S) forms a sulfide such as MnS in reaction with Mn to deteriorate growth of crystal grains and suppress movement of magnetic domains, so it preferably needs to be controlled to be equal to or less than 0.0040 wt %. In detail, it need be controlled to be equal to or less than 0.0030 wt %.
Equal to or Less than 0.0040 wt % of Ti
The titanium (Ti) forms a carbide or a nitride to suppress growth of crystal grains and movement of magnetic domains, so it needs to be controlled to be equal to or less than 0.0040 wt %, and in detail, equal to or less than 0.0020 wt %.
Equal to or Less than 0.0040 wt % of Nb
The niobium (Nb) forms a carbide or a nitride to suppress growth of crystal grains and movement of magnetic domains, so it needs to be controlled to be equal to or less than 0.0040 wt %, and in detail, equal to or less than 0.0020 wt %.
Equal to or Less than 0.0040 wt % of V
The vanadium (V) forms a carbide or a nitride to suppress growth of crystal grains and movement of magnetic domains, so it needs to be controlled to be equal to or less than 0.0040 wt %, and in detail, equal to or less than 0.0020 wt %.
Other Impurities
Inevitable impurities such as Mo, Mg, or Cu may be contained in addition to the above-described elements. The elements are traces, but cause deterioration of magnetism by formation of inclusions in the steel, so Mo and Mg must be respectively controlled to be equal to or less than 0.005 wt %, and Cu must be controlled to be equal to or less than 0.025 wt %.
However, the instant claims do not recite of this limitation or the species that were disclosed in the instant specification. Further, there is no evidence on the record that the genus is contemplated since instant disclosure does not teach of any other species that would be part of the genus. Moreover, instant specification teaches of negative consequences when not abiding by the limits set forth by the species (see above). Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-14, claim 1 and 10 require a non-oriented electrical steel sheet comprising “at least one of 2.0 to 3.5% of Si, 0.3 to 3.5% of Al, 0.2 to 4.5% of Mn, 0.0030 to 0.2% of Sn, 0.0030 to 0.15% of Sb, 0.0040 to 0.18% of P, 0.0005 to 0.02% of Zn, and 0.0005 to 0.01% of Y” and further requires satisfaction of Formula 1: 0.05≤([Sn]+[Sb])/[P]≤25. However, for Formula 1 to be satisfied, the steel would have to have P along with Sn and/or Sb as part of its chemical constituents. However, instant claims require only “at least one of” a list of elements as recited above which means that the “at least one of” does not require P, S or Sb as part of the composition as long as one of the other limitations are satisfied, for example the inclusion of Al in the range prescribed. Therefore, it is unclear whether all of the limitations specifically the Formula 1 are to be met at all times or whether Formula 1 is to be only obeyed when the steel has P along with Sn and/or Sb as part of the composition.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the chemical composition of the instant steel including the ranges of the constituents C, S, Ti, Nb, V, Si, Al, Mn, Sn, Sb, P, Zn and Y. Instant claims are directed to a non-oriented steel. Instant specification {Table 1} teaches that all of the examples, both inventive and comparative, have Si, Al, Mn, Zn, Y, Sn, Sb and P exceeding zero. Further, the instant specification {page 12:22 – page 14:10 – see below} teaches that elements N, C, S, Ti, Nb, V, Mo, Mg and Cu are to be controlled with in a particular range as they result in detrimental effects to the steel if they exceed the specific ranges.

List 1
Element
Instant Claims
(weight%)
Prior Art
Steel Q
(mass%)
Prior Art
(mass%)

Si
Al
Mn
Sn
Sb
P
Zn
Y
Claims 1, 10: at least one of 
2.0 to 3.5% of Si, 
0.3 to 3.5% of Al, 
0.2 to 4.5% of Mn, 
0.0030 to 0.2% of Sn, 
0.0030 to 0.15% of Sb, 
0.0040 to 0.18% of P, 
0.0005 to 0.02% of Zn, and 
0.0005 to 0.01% of Y

Sb: 0.03
P: 0.01
REM: 0.006
Sn: 0% to 0.5%
Sb: 0% to 0.5%
P: 0.30%
Zn
Y
Claims 2, 11: both
0.0005 to 0.02% of Zn and 
0.0005 to 0.01% of Y
Zn: -
REM: 0.006
Zn: 0.1 or less
Y: 0.1 or less
N
C
S
Ti
Nb
V
Claims 5, 14: at least one of 
equal to or less than 0.0040% of N (excluding 0%), 
equal to or less than 0.0040% of C (excluding 0%), 
equal to or less than 0.0040% of S (excluding 0%), 
equal to or less than 0.0040% of Ti (excluding 0%), 
equal to or less than 0.0040% of Nb (excluding 0%), 
and
equal to or less than 0.0040% of V (excluding 0%).
N: 0.002
C: 0.002
N: 0.02 or less
C: 0.04 or less
Fe + 
impurities
Balance
Balance
Balance











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2009/0202383 A1 of Tanaka (US'383).
Regarding claims 1, 5, 10 and 14, US 2009/0202383 A1 of Tanaka (US'383) teaches “[0001] The invention relates to a non-oriented electrical steel sheet used for a rotor of rotating machines such as generators and motors, in particular for a rotor of rotating machines required to have high efficiency such as a traction motor of electric and hybrid electric vehicles and a servo motor of robots and machine tools, and a production process thereof” wherein the steel has specific compositional range for its constituent elements wherein a specific example, Steel Q in Table 3, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. Further, Table 4 of the prior art teaches that Example 1-20 of employing steel Q undergoes heating, hot rolling, cold rolling and a soaking at 720°C {Table 4, [0023], [0149]-[0151]} thereby reading on the matnufacturing method steps of claim 10. Regarding the formulaic expression, Formula 1: 0.05 ≤ ([Sn]+[Sb])/[P] ≤25, of the instant claims, the prior art teaches that steel Q has Sb: 0.03 and P: 0.01 which means that  ([Sn]+[Sb])/[P] of steel Q has a value of 3 which reads on the instant claimed range. Therefore, the prior art anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102/103
Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0202383 A1 of Tanaka (US'383).
Regarding claims 6-8, it is noted that the prior art is silent regarding the claimed limitations of inclusions of the instant claim.
However, MPEP § 2112 III provides that     A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP § 2112 III.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, although the prior art does not explicitly teach its alloy having this as claimed in the instant claim, since the prior art teaches a substantially identical product (same composition and method of making the steel sheet) as shown above (see rejection of claims 1 and 10 above – composition and method of making), one skilled in the art would expect the inclusions in the steel sheet of the prior art to be as claimed in the instant claim. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Claim Rejections - 35 USC § 103
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2009/0202383 A1 of Tanaka (US'383).
Regarding claims 2-4 and 11-13, claim 2 depends on claim 1, claims 3-4 depend on claim 2, claim 11 depends on claim 10, claims 12-13 depend on claim 11 and the relevance of US'383 regarding claims 1 and 10 is set forth supra.
It is noted that the specific steel Q of the prior art does not explicitly teach the presence of Zn and Y in its chemical composition.
The prior art teaches “[0022] Still further, the non-oriented electrical steel sheet of the invention preferably comprises at least one element selected from the group consisting of Ca, Mg and REM in % by mass described below: from 0.0001% or more to 0.03% or less of Ca; from 0.0001% or more to 0.02% or less of Mg; and from 0.0001% or more to 0.1% or less of REM. The action for controlling sulfides dispersion of the above-mentioned elements may further improve magnetic characteristics.” “Ca, Mg and REM [0090] In the invention, no effect of S on the suppression of the recrystallization was observed in the range of the amount of S described-above. Accordingly, the steel sheet may contain at least one element selected from the group consisting of Ca, Mg and REM for improving magnetic characteristics by controlling sulfides dispersion. [0091] Here, REM indicates 17 elements. They are 15 elements with atomic numbers from 57 to 71 and two elements of Sc and Y. [0092] The amount of each element is preferably 0.03% or less for Ca, 0.02% or less for Mg and 0.1% or less for REM. The amount of each element is preferably 0.0001% or more for Ca, 0.0001% or more for Mg and 0.0001% or more for REM in order to steadily obtain the above-mentioned effect.”
The prior art further teaches “[0093] In the invention, the steel sheet may contain elements other than the above-mentioned elements in the range not impairing the effect of the invention. Unlike the related art based on the fully-recrystallized structure, the invention provides a steel sheet strengthened by forming deformed structure and recovery structure having many residual dislocations. Accordingly, the amounts of elements which have been restricted in the related art based on the fully-recrystallized structure may be accepted up to higher levels. For example, the steel sheet may contain Ta, Hf, As, Au, Be, Zn, Pb, Tc, Re, Ru, Os, Rh, Ir, Pd, Pt, Ag, Cd, Hg and Po in a total amount of 0.1% or less.”
The claimed ranges of the constituent elements (Zn and Y) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take steel Q of the prior art and add Y (Yttrium) in an amount of 0.0001% or more and 0.1% or less to improve magnetic characteristics by controlling sulfides dispersion {[0022], [0090]} and as well as to limit Zn in amount of up to 0.1 or less so that it does not impair the effect of the invention which provides a steel sheet strengthened by forming deformed structure and recovery structure having many residual dislocations.
It is noted that the prior art does not explicitly teach that its steel satisfies Formula 2: [Zn]/[Y]>1 and Formula 3: [Zn]+[Y]≤0.025 as recited in the instant claims. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of elements (Zn and Y) of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733